DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21, 2021 has been entered.

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
The objection to the drawings has been withdrawn.
The rejection of claim 7 under 35 U.S.C. 112b has been withdrawn.
Claims 1-8, 11-13, 15, 17-22 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 11-13, 15, 18, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation, “innermost edges” on lines 17 and 19.  The specification refers to 6’ and 15’ as “an innermost edge.” (see the amendment to the specification and figures filed May 21, 2021).  Thus, the claim limitation is not clear as to what is being referred to by “innermost edges.”  It appears that the limitation is intended to refer to opposing surfaces of an innermost edge, especially because reference sign 6’ and 16’ are referring two edges of a circumferential shaped structure.
Claims 8, 11-13, 15 and 18 are rejected based on their dependence to claim 7.
Claim 19 recites the limitation, “the container step having a horizontal portion and a vertical portion extending to the recess bottom of the container recesses” (see lines 8-10).  This limitation is not clear as to whether both the horizontal portion and vertical portion extend to the recess bottom or only whether the vertical portion extends to the recess bottom.  
Claim 19 also recites the limitation, “distance extends between opposing inner edges” on lines 13 and 15.  Similar to the discussion above with respect to claim 7, it is not clear as to what “edges” are being referred to.  As Applicant’s figures disclose a circumferential surface to the container wall, it appears from Applicant’s specification and figures that “the distance” is referring to opposing surfaces of an inner edge.
Claim 20 recites the limitation, “a container holding the capsule having a closing element with a dispensing conduit.”  This limitation is unclear as to whether the container has a closing element or whether the capsule has a closing element with a dispensing conduit.  
Claim 21 recites the limitation “the reinforcement rings” on line 6 and 23.  This limitation lacks proper antecedent basis.
Claim 22 is rejected based on its dependence to claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 11-13, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 20130340626) in view of Rapparini (US 20110247975), Bartoli (US 20150151903), Husband (WO 2013032331), Yoakim (US 20090017177) and Mariller (US 20120210878).  
Regarding claim 1, Oh teaches a method for the production of a beverage by means of an apparatus comprising a capsule (see figure 15A-B, 21A-B, 24) and a container adapted to house said capsule during beverage production (see figure 15C, Figure 22B, item 718 and Figure 9, Item 116); said capsule comprising a capsule body made of filtering material to form a containment volume for a product used to obtain the desired beverage (see figure 15A-B, item 712 - “filtering elements”; paragraph 102; figure 21A-B, item 914; paragraph 119; figure 22A-B, item 1008; paragraph 121, 122) and a reinforcement ring comprising a side wall and a ledge producing from said side wall (see figure 15A-B, item 716 and the analogous portion of item 902 and 1002 of figures 21 and 22, respectively).  Figure 15B, C and Figure 21A further shows a reinforcement ring comprising a sidewall and a ledge, as annotated below:


    PNG
    media_image1.png
    363
    621
    media_image1.png
    Greyscale


Figure 15C: 
    PNG
    media_image2.png
    300
    686
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    699
    584
    media_image3.png
    Greyscale

The above structures can be construed as being reinforcement rings because they are ring shaped and would have provided some reinforcement to the capsule.
Since the beverage exits from the bottom of the above described capsules, Oh is also seen to teach that the ledge as discussed above faces toward a conduit for dispensing water under pressure.  See figure 7 and 11 of Oh for instance, which show the direction of water flow from the apparatus via pump 184, which would thus supply water under some pressure.  
Oh teaches that the container comprises a side wall and a bottom forming a compartment adapted to house the capsule during beverage production (see figure 15C, 22B).  
Oh further teaches that an inner surface of said side wall of said container comprises a recess formed by a step comprising a substantially horizontal portion and a substantially vertical portion (see annotated figure 15C and 22B below):

    PNG
    media_image4.png
    611
    688
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    681
    701
    media_image5.png
    Greyscale

Claim 1 differs from Oh in specifically reciting, “said method comprises the following step: providing a seal between at least a portion of said side wall of said reinforcement ring and a predefined portion of an inner surface of said side wall of said container, so as to avoid the leak of said beverage from the interface between said reinforcement ring and said container, wherein said seal is provided between a portion of said substantially vertical portion and said side wall of said reinforcement ring or between a portion of said substantially horizontal portion and said side wall of said reinforcement ring.”
However, Rapparini evidences the use of a capsule comprising a capsule body (figure 3, item 101) made of filtering material and comprising a reinforcement ring (see at least, figure 2, item 104, 108; figure 5 and 6 and at least paragraph 64), adapted to form a containment volume (see figure 6) for a product used to obtain the desired beverage (see paragraph 24, “ground coffee”), and the reinforcement ring comprising a side wall and a ledge (see figure 5 and 6) protruding from said side wall.  The reinforcement ring also faces toward the conduit for dispensing water (see figure 6, item 304) and Rapparini teaches that the reinforcement ring has been advantageous for improving the seal between the capsule and the brewing machine (see paragraph 56 - “improve the seal”).  
Additionally, Bartoli teaches providing an abutment between a sidewall of the capsule and an inner surface of the side wall of the container, for the purpose of preventing the liquid or beverage from exiting between the top of the capsule and the container (see paragraph 45 - “preventing pressurised fluid or final product from exiting from the aforesaid space 61 during a dispensing operating step…” and see paragraph 52 and figure 4, abutting element 264, which is analogous to abutting elements 64, 164).  
Husband further teaches a capsule comprising a capsule body made of filtering material (see figure 10, item 112; paragraph 29 on page 8) and which further includes an insert (130) which can be construed as a reinforcement ring, where the insert (see figure 1, item 30) can advantageously support the capsule during use and provide proper interface with a brewing device (paragraph 29 on page 8) and where the insert can function without leakage (see paragraph 33 on page 10:  “…filter assemblies, inserts, and other components and methods disclosed herein may provide various advantages to users, including providing a package envelope that comfortably fits into, functions without leakage…from various brewing devices…”).  Husband also teaches that if the capsule does not require the insert, that the capsule should be seated within and seal with the brewing device (paragraph 28 on page 8).  This would clearly have suggested to one having ordinary skill in the art for the insert to perform similarly when used.
Further regarding the sealing engagement, Yoakim further evidences a seal part of the capsule that abuts against a stepped the inner surface of the container wall to seal the capsule with the capsule holder so as to prevent liquid from leaking between the capsule and the capsule holder  (see figure 7, 9, item 8; figure 15, item 8; figure 16, item 8 and paragraph 118, 119).  Mariller similarly teaches a capsule holding container (see figure 11, 12) where the container comprises a recess with a step having a vertical and horizontal portion and where a reinforcement ring (6) that provides a seal with the container results in the seal being exclusively between a substantially horizontal portion of the container side wall and the side wall of the reinforcement ring.  See annotated figure 12 rotated 180 degrees below:

    PNG
    media_image6.png
    434
    673
    media_image6.png
    Greyscale

Mariller teaches that this engagement has been used for providing a leak tight seal between the capsule and the container side wall and for controlling the specific type of capsule that can be used with the capsule holder (see at least, paragraphs 8-10, 23).  
Bartoli already teaches that it has been desirable to provide a seal between an upper portion of a capsule and the holder within which the capsule has been placed for the known purpose of preventing liquid or beverage from exiting the top of the capsule.   Rapparini also teaches providing a seal between a filter capsule and the container within which the capsule has been placed via a reinforcement ring.  Husband teaches that the reinforcement ring that surrounds a capsule comprising a filter material interacts with the capsule holder so as to function without leakage.  Yoakim and Mariller also teaches providing a leak tight seal between a capsule and a stepped side wall of a capsule holder and where the seal can be positioned between the vertical portion of the holder and the side wall of the capsule or between a horizontal portion of the capsule holder and the side wall of the capsule.
To thus modify Oh and to provide a seal between the side wall of Oh’s reinforcement ring and either of the horizontal or vertical portion of the recess of the container within which the capsule has been placed, would thus have been obvious to one having ordinary skill in the art, for the known purpose of preventing beverage from leaking through the top of the container.  
Regarding claim 2, the combination as applied to claim 1 suggests the seal exclusively between said substantially vertical portion of said side wall of the container and said side wall of the reinforcement ring. That is, Bartoli suggests side wall to side wall contact for sealing to prevent beverage from leaking from the top of the capsule (see paragraph 45, 52).  Yoakim also evidences sealing between the container sidewall (figure 16, item 9) and the capsule (see paragraph 114).  As discussed above, Mariller also suggests sealing contact between a side wall of the reinforcement ring and a horizontal portion of the side wall of the capsule holder (i.e. container).  
Oh already teaches that the filter capsule is held within the container, and where the container can comprise a step which can match a profile of the upper portion of the capsule reinforcement ring.  Bartoli provides motivation that it has been desirable to prevent leakage of the formed beverage between the container and the capsule by providing sealing engagement between the container and the capsule.  Husband teaches an insert (i.e. support ring) that can provide support to the filter capsule (see paragraph 29) and provide leak free functionality during use (see paragraph 33), thus suggesting contact between the insert and the container side wall (26).  Husband’s insert would have been in a similar position as Oh’s reinforcement ring as annotated above.  Yoakim suggests contact between a sidewall of the sealing element and a side wall of the container (see figure 16b).  Mariller suggests sealing contact between a side wall of a reinforcement ring and a horizontal portion of a stepped recess of the capsule holder.  
The combination already teaches providing sealing engagement between an upper portion of the capsule and a stepped side wall of the container which can comprise a stepped portion.  To thus modify the combination and to provide exclusive sealing between the vertical portion of the stepped side wall of the container of Oh and the side wall of the reinforcement ring of Oh or between the horizontal portion of the stepped side wall of the container Oh and the side wall of the reinforcement ring (i.e. a seal in a specific position of the stepped region) would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on repositioning of the seal for the known purpose of ensuring that beverage did not leak from the top of the capsule during beverage production.
Regarding claim 3, it is noted that Oh teaches that there can be recesses (figure 19A, item 718; figure 2, item 120) in the container.  Therefore, when using the capsule of figures 15A-B or figures 21A-B, it would have been obvious to one having ordinary skill in the art to have positioned the seal between a lower portion of the side wall of the reinforcement ring and the substantially vertical portion of the side wall of the container, for the known purpose of ensuring continuous contact between the two elements to provide a seal that circumvents Oh’s recesses.  This is further supported by Husband at figure 1, where the insert (i.e. reinforcement ring 30) has been taught to function without leakage (paragraph 33) when used with the capsule holder 26 and where the capsule holder clearly comprises recesses.  Therefore, it would have been obvious to one having ordinary skill in the art that a leak free interface between the insert 30 and the holder 26 would have required the seal to have been between a lower portion of the side wall of the insert (i.e. reinforcement ring) and the vertical portion of the capsule holder.
Regarding claim 4, Oh teaches that the method comprises enclosing the capsule in the compartment during the production of the beverage by means of a closing element (see Figure 1B, item 22, “lid”; see paragraph 109 where lid is indeed used in the method of producing a beverage).
Regarding claim 5, Oh teaches that the method comprises introducing water under pressure into the capsule body, especially because a pump is used to deliver heated liquid such as water into the capsule (see paragraph 79) and where the water increases the pressure within the capsule (see paragraph 134).  
If it could have been construed that Oh was not clear on introducing water under pressure into the capsule body, then it is further noted that Rapparini teaches that it has been conventional to introduce pressurized water into a similar type of capsule having a reinforcement ring and a filtering portion and where the pressurized water facilitates mixing of the water with the brewing product, such as coffee grounds (see paragraph 70).  
As Oh also teaches a filter capsule that can comprise coffee grounds, it would have been obvious to one having ordinary skill in the art to modify the combination to introduce pressurized water into the capsule body, for the purpose of facilitating intermixing of the brewing product with the water for facilitating infusion.   
Regarding claim 6, Oh teaches producing a beverage from a beverage producing capsule, which exits the capsule and thus the apparatus  and is thus collected in a container (see Oh figure 1B).
Regarding claim 7, the Oh/Rapparini//Bartoli/Husband/Yoakim/Mariller combination as already discussed above has been incorporated herein to teach the structural elements of claim 7.  That is, the combination teaches an apparatus (see Oh figure 1) in combination with a capsule, with a container adapted to house the capsule during beverage production.  As discussed above with respect to claims 1-6, Oh teaches a capsule comprising a capsule body made of filtering material that is adapted to form a containment volume for product used to obtain the beverage, and also teaches a reinforcement ring comprising a reinforcement ring side wall and a ledge protruding from the reinforcement ring side wall, and where the ledge faces toward a conduit for dispensing water under pressure.  The container as taught by Oh also comprises a side wall with an upper edge with edge recesses (see figure 2, item 120; figure 19A-B), the edge recesses 120 having a bottom edge recess and the container comprising a bottom forming a compartment adapted to house the capsule during beverage production.  The inner face of the container side wall comprises a wall recess formed by a step comprising a substantially horizontal portion and a substantially vertical portion, as discussed above with respect to claims 1-6.  
Regarding the limitation of, “a first container diameter is formed between opposing innermost edges of the upper edge of said container side wall and a second container diameter formed between opposing innermost edges of the substantially horizontal portion of the container sidewall,” figure 16 of Oh, for instance, teaches the above mentioned first and second diameter, as annotated below:

    PNG
    media_image7.png
    575
    497
    media_image7.png
    Greyscale

Regarding the limitation of, “wherein said reinforcement ring side wall has a length extending from the upper edge of the container to below the edge recesses of said container and a distal end with an outer diameter having a dimension ranging from between the first container diameter to the second container diameter,” it is noted that in view of figure 16 for example, Oh suggests that the reinforcement ring sidewall would have extended below the edge recesses and that an outer diameter of a distal end would have had a dimension between the first and second container diameter.  
Regarding the limitation of, “wherein said container and capsule are configured so as to provide a seal at the distal end of said reinforcement ring side wall at a seal location on the inner surface of said container side wall between the edge recesses bottom and the substantially horizontal portion,” it is noted that the combination as applied to claims 1-6 has been incorporated herein to teach this limitation.  That is,  Rapparini teaches a right angle reinforcement ring that can “improve the seal” with the capsule holder (paragraph 56), thus suggesting that the reinforcement ring would extend from the upper edge of the container.  As the capsule holder also has a right angle at the capsule flange and as Rapparini suggests a right angle to the reinforcement ring, one having ordinary skill in the art would have reasonably concluded that the right angled skirt would also have provided some sealing with the capsule holder sidewall.  Bartoli suggests that the sealing engagement at the side wall of the capsule holder (see figure 4, item 4, 264) occurs at a similar position as that suggested by Rapparini.  Husband further teaches an insert that is used to prevent leakage (see figure 1, item 30; figure 10) where the insert also spans edge recesses of a capsule holder (see figure 1, item 26).  As Husband teaches that the insert is used to prevent leakage and as Bartoli teaches an upper section of the capsule interacts with the capsule holder to create a seal that prevents beverage from leaking from the top part of the capsule, and as Oh teaches edge recesses, it would have been obvious to one having ordinary skill in the art for the reinforcement ring side wall to have a length that extend below the edge recesses of the container and with a distal end having an outer diameter that is between the first and second container diameter, for the purpose of ensuring that the capsule was sealed to the capsule holder to prevent beverage from leaking through the top of the capsule holder.  It would thus have been obvious to one having ordinary skill in the art, that such a modification would have resulted in the seal to be positioned between the edge recesses bottom and the substantially horizontal portion.
Regarding claim 8, in view of Bartoli teaching side wall to side wall engagement for preventing leaking through the top of the capsule/capsule holder combination, it would thus have been obvious to one having ordinary skill in the art to have the seal exclusively at the distal end of the side wall of the reinforcement ring.  Furthermore, as the combination suggests providing a seal at a stepped region of a capsule holder and a stepped region of a corresponding beverage capsule, to thus provide a seal in a specific position of the stepped region would thus have been an obvious repositioning of the seal for the known purpose of ensuring that beverage did not leak from the top of the capsule during beverage production.
Regarding claim 11, Oh teaches that the reinforcement ring has an inclination that would correspond to an inclination of the inner surface of the side wall of the container, as shown in the annotated figures 15C and 16 above.  
Regarding claim 12, a profile of a portion of an outer surface of the side wall of the reinforcement ring is also seen to correspond to a profile of the inner surface of the side wall of the container, as shown in annotated figures 15C and 16 above.
Regarding claim 13, as Oh teaches edge recesses, it is seen that such edge recesses would also have facilitated insertion and removal of the capsule from the container.
Regarding claim 15, Oh teaches the apparatus comprises a closing element for closing the capsule into the compartment during beverage production (see figure 1, item 22).
Regarding claims 17-18, Oh teaches a closing element that would have applied a force on the capsule (see figure 1, item 22).  Bartoli also teaches a closing element 62 (see figure 4) which would also have resulted in guaranteeing a seal between the side wall of the capsule and the side wall of the capsule holder.
Regarding claim 19, the Oh/Rapparini /Bartoli/Husband /Yoakim/Mariller combination as applied to claims 1-8, 11-13, 15 and 17-18 above teach the claimed apparatus and capsule as recited in claim 19.  That is, as discussed above, Oh is seen to teach a container having a container bottom (see for instance, figure 16, 19A-B), a container side wall (see figure 16), a container upper edge forming an open end with container recesses (see figure 2, item 120 and figures 19A-19B) formed along the container upper edge and extending along the container side wall, and a container step in the container side wall (see figure 15B-C and figure 16 above) between a recess bottom of the container and the container bottom.  The container step is seen to have a horizontal portion, and a vertical portion that extends to the recess bottom.  The vertical portion is seen to have a reduced container side wall thickness relative to a remaining portion of the container side wall (see figure 16 of Oh above) such that there is a first distance between opposing inner edges of the container upper edge and a second container distance between the opposing inner edges of the horizontal portion of the container step.
Oh further teaches a capsule containing a beverage material, comprising a capsule body made of a filtering material.  Oh and the combination as applied to claim 1 further teaches a reinforcement ring having a protruding edge contacting the container upper edge and a reinforcement ring side wall extending transverse from the protruding edge.  As discussed above with respect to claims 1-8, the combination is seen to teach a reinforcement ring side wall having a length greater than a distance from the container upper edge to the recess bottom and a reinforcement ring sidewall bottom portion opposite the protruding edge and having a diameter between the first container distance and the second container distance.  The combination as applied above also teaches that the reinforcement ring sidewall bottom portion contacts the container side wall at a location between the recess bottom of the container recess and the horizontal portion of the container step for providing sealing engagement.
Oh further teaches that there is a sealing element placed over said reinforcement ring and attached to the protruding edge (see figure 15A, item 710 - “lid”).
As discussed above with respect to claim 17 and 18, the combination teaches a closing element having a dispensing conduit (see Rapparini figure 6, item 304, 302; Oh figure 1B, item 22; figure 7, item 182).  Oh teaches the protruding edge of the reinforcement ring facing toward the dispensing conduit.
As discussed above with respect to claims 1-8, 11-13 and 15, the combination suggests the reinforcement ring side wall bottom portion would form a seal with the container side wall at the location between the horizontal portion of the container step and the recess bottom of the container recesses.
The combination as applied to claims 1-8, 11-13 and 15 further teaches the apparatus adaptable to forming a seal and the beverage is prevented from leaking from the container recesses during production of the beverage.
Regarding claim 20, the Oh/Rapparini/Husband/Bartoli/Yoakim/Mariller combination as applied to claims 1-8, 11-13, 15, 17-19 above teaches the structure of the capsule and the claimed container.
The combination as applied above further teaches providing a capsule having a reinforcement ring side wall bottom with an outer diameter that has a dimension ranging from between the first container diameter and the second container diameter, especially because Oh teaches that the reinforcement ring section would have had a similar profile to the stepped portion of the container side wall having a first and second container diameter.  
Oh further teaches inserting a capsule into the open end of the container and where the reinforcement ring side wall bottom passes through the container open end and where the ledge of the reinforcement ring would face the dispensing conduit.
The combination as discussed above further teaches that there would have been a force applied to the capsule and thus reinforcement ring due to closing of the closing element to start beverage production.  The combination further teaches that there can be contact to create a seal between the side wall of the capsule and a location between the recess bottom and the horizontal portion of the container.  Therefore, it would have been obvious to one having ordinary skill in the art for pressure to be maintained on the capsule during beverage production because the use of an enclosing lid would have maintained pressure on the capsule as a whole and would thus have also maintained a seal between the ring side wall bottom and the seal location.
The combination as applied above also teaches that there is a seal formed by the reinforcement ring side wall bottom between the container side wall below the edge recess in the upper edge of the container open end and the horizontal portion so that the seal is located between the container bottom and the recesses bottom.

Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 20130340626) in view of Rapparini (US 20110247975), Bartoli (US 20150151903), Husband (WO 2013032331), Yoakim (US 20090017177) and Mariller (US 20120210878) and in further view of  Kamerbeek (US 20120231123),
Regarding claim 21, the Oh/Rapparini/Husband/Bartoli/Yoakim/Mariller combination as applied to claims 19 and 20 teaches the structure of the capsule and the container, as recited in claim 21.  Regarding a plurality of capsules having a filtering material attached to a reinforcement ring, this is seen to have been obvious in view of Oh teaching multiple configurations of the capsule (see for example, Figures 15A-B, 21A-B and 23).  
Regarding the limitation of, “wherein at least two of the reinforcement rings of said plurality of capsules have the outer circumference with a different diameter for the lower portion outer diameter of the reinforcement ring side wall, with the different diameter ranging from between the upper innermost edge diameter of the upper edge of the inner side wall of the container and the step innermost edge diameter of the horizontal portion extending radially inward from the inner side wall of said container, whereby a seal is formed between the plurality of recesses and the step on the inner side wall of said container by a surface of the outer circumference of the lower portion end of the reinforcement ring side wall when one of said plurality of capsules is placed in said container with the seal preventing a beverage from leaking out of the plurality of recesses during production of a beverage,” it is noted that Bartoli teaches that the sealing function can be provided by the side wall of the capsule comprising an yieldable material (see paragraph 55).  Yoakim also evidences compressible materials for facilitating sealing (see paragraph 32, 33) and where the purpose of the added sealing element is to provide sealing contact with the capsule holder wall (see paragraph 126-127).   Yoakim further teaches that the thickness of the sealing material can vary (see paragraph 128) thus suggesting that the diameter of a lower portion of the reinforcement ring can also vary, provided that it can still maintain the desired sealing contact.  
It is additionally noted however, that Kamerbeek teaches establishing a seal between the capsule and capsule holder by providing a sealing surface on the capsule side wall (see figure 10, item 838A) which can be part of the capsule wall 810  (see paragraph 106)  and can be compressed in a direction normal to the lid (see paragraph 111) in order to provide the seal between the capsule wall and the capsule holder (see paragraph 111); and where such a seal can be advantageous for maintaining the requisite pressure within the capsule holder (paragraph70).   Kamberbeek further teaches that the sealing element can abut the circumferential wall 810, or can be radially spaced from the circumferential wall (see paragraph 107), thus suggesting that the diameter of the sealing/reinforcement section can vary while still allowing for providing the desired function of providing a seal between the capsule holder and the capsule wall to preventing liquid from leaking between and for maintaining a desired pressure during beverage production.  Therefore, to modify the combination and to provide two differing diameters for the lower portion outer diameter of the reinforcement ring, would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design while still ensuring that the reinforcement ring would have provided the requisite sealing against the capsule holder side wall.
Regarding claim 22, as shown in figure 15C and 16, Oh teaches that the upper vertical portion angles radially outward from the step to the plurality of recesses.

Response to Arguments
On pages 19-20 of the response, Applicant urges that Rapparini forms a seal via the top rim 102 being placed between the lid 302 and the container receiving portion 301 and thus there is no motivation to provide additional sidewall sealing as disclosed by Bartoli, Yoakim or Kamerbeek.  Applicant further urges that there would be no leaking in Rapparini and therefore no reason to provide a redundant sidewall seal between the reinforcement ring sidewall or skirt portion.
It is noted however, that at paragraph 56 that the skirt portion 108 can “improve the seal” when the container is placed within the brewing machine.  Therefore, Rapparini provides a suggestion that skirt 108 can also provide additional sealing functions.  At figure 6, the capsule holder 301 has a right angle at the capsule flange, and at paragraph 56, Rapparini suggests that the reinforcement ring 103 can also form a right angle, thus further suggesting that the skirt would also have provided contact with the capsule holder.  Furthermore, it is noted that Bartoli suggest that there can be a seal between opposing flange portions of the capsule and capsule holder (as evidences by Figure 2) but that another expedient for providing a seal is to use abutment between the side wall portions of the capsule and the capsule holder, as shown in figure 4.  Therefore, the art recognizes additional positions for providing a seal between the capsule and the capsule holder, for the similar purpose of preventing beverage from leaking through the top engagement of the capsule and capsule holder.  Yoakim has only been further relied on as evidence that it has been known in the art to provide sealing engagement between a stepped portion of a capsule holder and sealing ring of a capsule (see figure 16).

On pages 21-22 of the response, Applicant urges that the combination relies on hindsight reconstruction using portions from a large number of references with the rationalization being that seals are conventional and can be placed anywhere to prevent leaks.
This urging is not seen to be sufficient to overcome the rejection as presented in this Office Action.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Bartoli and Husband already evidence that it has been desirable to prevent leaking from between a capsule and a capsule holder.  Bartoli teaches that this placement can be between complementary sidewall portions of a capsule and a capsule holder, or between complementary flange portions of a capsule and a capsule holder.  Husband further teaches insert rings (figure 10, item 130) which would desirably provide “proper interface” with a capsule holder (see paragraph 29) and function without leakage (paragraph 33).  Therefore, the art has recognized the desirably to provide sealing engagement in a similar position as that claim for the similar function of preventing liquid from leaking between the capsule and the capsule holder.

Further on page 22 of the response, Applicant urges that the claimed process and apparatus allow for improved production of a beverage that permits flexibility or adaptability so that an adequate seal can be formed at alternative locations irrespective of the differing diameters, sizes or profiles of the reinforcement ring.
It is initially noted that only claims 21-22 refer to differing diameters.  Furthermore, it is noted that the prior art teaches that the reinforcement section of a capsule can include sealing engagements to a capsule holder, where the reinforcement section can be a compressible material having a differing thickness.  The art teaches, as evidenced by Yoakim and Kamerbeek that there can be a difference in the dimensions of a capsule sealing ring and the same capsule holder, while still being able to provide a similar effective seal.  Therefore, it would have been obvious to one having ordinary skill in the art for some variation in the diameter of the sealing ring to still provide a proper seal to the capsule holder for the same purpose of preventing leaking fluid between the capsule and capsule holder.

Further on pages 23-24 of the response, Applicant urges that the independent claims allow for sealing engagement between a side wall of the reinforcement ring and either of a vertical or horizontal portion of a container recess.  Applicant urges that the prior art provides a seal between a ledge of capsule or reinforcement ring and a complementary surface of the capsule holder.
These urgings are not seen to be sufficient to overcome the rejection for the reasons discussed in this Office Action and the responses presented above.  As included in the annotated image of Mariller, it is noted that the prior art suggests sealing between a capsule sealing sidewall and a horizontal portion of a capsule holder recess (see annotated figure 12 as presented in the rejection above).  Additionally, Bartoli teaches sealing contact between the side wall of the capsule and the side wall of the capsule holder (Figure 4) and Yoakim also teaches contact between a side wall of the sealing element of the capsule and a vertical side wall of the stepped portion of the capsule holder (Figure 16b).  The art thus teaches providing sealing engagement between multiple sections of a stepped recess of a capsule holder with a side wall portion of a capsule.  The primary reference in the combination as presented in this Office Action already teaches a stepped portion of a capsule holder and a complementary stepped reinforcement ring of a filter capsule and the secondary references suggest providing a seal in a similar region for the known purpose of preventing leaking liquid between the capsule and the capsule holder. 

Further on page 25 of the response, Applicant urges that the seal in Rapparini is due to the sealing engagement between the ledge of the reinforcement ring and the upper wall of the container, especially due to Figure 6 showing the container comprising orthogonal geometry while the reinforcement ring forms an acute angle with the side wall of the container.
It is noted however, that Rapparini at paragraph 56 further teaches that instead of the reinforcement ring comprising the acute angles as shown in figure 6 that the reinforcement ring can form a right angle between the ring 103 and the cylindrically shaped portion 108, and that the skirt portion 108 can improve the seal.  In combination with the teachings of figure 6, it would have been obvious to one having ordinary skill in the art that a right angle in the reinforcement ring would also have resulted in improving the seal by also providing contact between the side wall of the container and the side wall of the reinforcement ring.  In any case, it is noted that the primary reference, Oh, as relied on in this Office Action, teaches that there are recesses at the top portion of the container which holds the capsule (see figure 2, 15C, 19A, 21B) thus making it obvious to one having ordinary skill in the art that a providing a seal between the container and the capsule would have required a position other than the top of the container and the corresponding underside of ledge of the capsule reinforcement ring.

Further on pages 25-26 of the response, regarding Bartoli, Applicant urges that in view of Bartoli the combination teaches a seal between the upper edge of the container and the flange of the reinforcement.
This urging is not seen to be sufficient to overcome the rejection.  It is noted that Figure 2 of Bartoli relies on the seal established between the abutment 64 of the container 60 and the flange portion of the capsule.  At Figure 4, however, Bartoli teaches that the abutment 264 can be between the side wall of the container and a side wall portion of the capsule.

Further on page 26 of the response, Applicant urges that Yoakim teaches a sealing member that has a completely different structure as that claimed and one having ordinary skill in the art would not think of combining Rapparini with Yoakim to realize a seal between the side wall of the ring and the side wall of the container because this is neither taught or disclosed in the cited art..
This urging is not seen to be sufficient in view of the combination as presented in this Office Action.  It is noted that Oh teaches a step in a similar position between the capsule and capsule holder, as that suggested by Yoakim at figure 16a-16b.  The combination further teaches providing a seal in the step region of Oh’s capsule and container and Yoakim further evidences that it has been known in the art to provide a seal between the capsule and the container holding the capsule at a stepped region of the container, for the purpose of preventing liquid from leaking between the capsule / container interface.

Further on page 27 of the response, Applicant urges that Yoakim’s capsule is reversed compared to that claimed.
It is noted however, that the primary reference, Oh, teaches a similar orientation to the capsule and the container as that claimed.  Yoakim has only been further relied on to teach that the relative positioning of a seal between a stepped container and a capsule for preventing liquid from leaking between the capsule and the container.

Further on pages 27-28 of the response, Applicant urges that Kamerbeek also does not provide any additional motivation for making the combination because the capsule is in a reversed position to the present invention and the sealing rim faces away from and not toward the piercing means through which fluid has been supplied.
It is noted however, that Kamerbeek has only been further relied on to teach that the relative positioning of a seal between a stepped container and a capsule for preventing liquid from leaking between the capsule and the container. 

Applicant’s arguments on pages 28-30 of the response, with respect to Gugerli and Schulte have been considered but are seen to be moot in view of the rejection as relied on in this Office Action, which does not rely on the Gugerli and Schulte references.

On page 31 of the response, Applicant urges that Mariller’s capsule has an opposite orientation with respect to the capsule of the present invention and therefore it would not have been obvious to have combined Mariller with the remaining reference.  Applicant also urges that Mariller’s configuration as shown in figure 12 would not have worked with the orthogonal geometry of Rapparini’s reinforcement ring because it would not have fit into Mariller’s recess.
These urgings are not seen to be sufficient to overcome the rejection.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Mariller has been relied on to teach a similar position of a seal between a capsule and a container holding the capsule, and where the seal between the two can occur at a horizontal portion of a step in the container that engages with a sealing side wall of the capsule.

Further on page 32 of the response, Applicant urges that Mariller’s sealing is ensured by the perfect complementarity between the bulge 6 and the seal 9 but the main advantage and feature of the present invention is that it is not necessary to form a recess exactly matching the shape of the reinforcement ring.
It is noted however, that Mariller teaches that there need not be a sealing element 9 in the recess 8 and that the bulge 6 simply contacts a horizontal face of the recess 8 (see paragraph 18).  Therefore, it is not seen that Mariller is exclusive to having precise conformity between the geometry of the bulge 6 and the recess 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20110189350 discloses a container (121) that holds a capsule (106), where the container comprises a stepped sealing portion (figure 2a, item 119, 122) having a vertical section 122 that engages with a vertical section (109) of a capsule to provide a seal between eh capsule and the capsule holder (see paragraph 56).  
US 20150314953 discloses a seal between a capsule (figure 8A, item 2) and a capsule holder (figure 8A, item 11; paragraph 39).  
US 20150352044 discloses a filter capsule (figure 3, figure 8) with a support ring (102; paragraph 41).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792